Case 1:18-cv-05170-AMD-RLM Document 36 Filed 09/19/19 Page 1 of 1 PageID #: 99



September 19. 2019

VIA ECF

Chambers of Magistrate Judge Roanne L. Mann
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:      Luk et al v. ABNS NY INC. et al
                         1:18-cv-051570
                         Response to Electronic Order to Show Cause

Dear Judge Mann,

          This office represents Defendants in the above matter. I write in response to the Electronic Order
to Show Cause filed against this office September 17, 2019. First, allow me to admit that I am in default
of the earlier order of this Court regarding Plaintiffs’ filing of a demand de novo regarding the arbitration
of record herein held August 15, 2019. By way of explanation, though not excuse, I would bring to the
Court’s attention that I am of counsel to the defendant firm having my own practice in downtown
Brooklyn. I was vacationing out of town for the period extending from August 30 to September 6 and
during that same period, the Hines office began the process of moving to its current location. In fact, the
first official day of business in the firm’s current location was this past Monday, September 16, 2019.
Due the consequent muddle of things, I have been remiss in this matter and respectfully request the Court
to allow me to belatedly but, immediately, comply with the terms of the Court’s order. Also, I extend my
sincere apologies to Plaintiff counsel. In that regard, I will complete the joint pretrial order (“JPO”)
served on me by plaintiff counsel and serve and docket same by tomorrow, September 20, 2019.
          We appreciate the Court’s time and continued attention in this matter.

                                                  Respectfully Submitted,
                                                  Hines & Associates

                                                  By: _____/s/____________

                                                  Leonard X. Gillespie, Esq.
                                                  Attorneys for Defendants
